Name: Council Directive 78/143/EEC of 30 January 1978 amending for the second time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: European Union law;  health;  deterioration of the environment;  consumption
 Date Published: 1978-02-15

 Avis juridique important|31978L0143Council Directive 78/143/EEC of 30 January 1978 amending for the second time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption Official Journal L 044 , 15/02/1978 P. 0018 - 0019 Finnish special edition: Chapter 13 Volume 8 P. 0047 Greek special edition: Chapter 03 Volume 20 P. 0090 Swedish special edition: Chapter 13 Volume 8 P. 0047 Spanish special edition: Chapter 13 Volume 8 P. 0094 Portuguese special edition Chapter 13 Volume 8 P. 0094 COUNCIL DIRECTIVE of 30 January 1978 amending for the second time Directive 70/357/EEC on the approximation of the laws of the Member States concerning the antioxidants authorized for use in foodstuffs intended for human consumption (78/143/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 2 of Council Directive 70/357/EEC of 13 July 1970 on the approximation of the laws of the Member States concerning the antioxidants authorized for use in food intended for human consumption (3), as amended by Directive 74/412/EEC (4), permits Member States to maintain the provisions of their national laws authorizing the use in foodstuffs of calcium disodium ethylene diamine tetra-acetate, propyl gallate and L-ascorbic acid esters of the unbranched fatty acids C 14 and C 18 until 31 December 1977; Whereas Chapter IX (3) of Annex VII to the Act of Accession permits Denmark, Ireland and the United Kingdom, up to and including 31 December 1977, to maintain in force the provisions of their national laws relating to the use in foodstuffs of propyl gallate and ethoxyquin; Whereas the technological usefulness of ethoxyquin for the treatment of apples and pears, calcium disodium ethylene diamine tetra-acetate as a substance capable of increasing the antioxidant effect of other substances, and propyl gallate as antioxidant in food has been demonstrated within the Community; Whereas however it is not yet possible to take a final decision as to whether or not the use of ethoxyquin and calcium disodium ethylene diamine tetra-acetate should be authorized at Community level and the situation must be reviewed in the light of further scientific and toxicological information; Whereas on the basis of the most recent scientific and toxicological information it is now possible to take a final decision to authorize within the Community the use of propyl gallate, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 2 of Directive 70/357/EEC shall be replaced by the following: "Article 2 1. By way of derogation from Article 1, Member States may until 31 December 1980 maintain the provisions of their national laws permitting: - the use of ethoxyquin for the treatment of apples and pears in the control of scald providing the residues of ethoxyquin are not more than three milligrams per kilogram of whole fruit, - the use in foodstuffs of calcium disodium ethylene diamine tetra-acetate. 2. Before expiry of the period set in paragraph 1 the Council may, in accordance with the procedure laid down in Article 100 of the Treaty, include ethoxyquin and calcium disodium ethylene diamine tetra-acetate in the Annex." Article 2 In Part I of the Annex to Directive 70/357/EEC the following shall be added: >PIC FILE= "T0012876"> (1)OJ No C 6, 9.1.1978, p. 117. (2)Opinion delivered on 14 and 15 December 1977 (not yet published in the Official Journal). (3)OJ No L 157, 18.7.1970, p. 31. (4)OJ No L 221, 12.8.1974, p. 18. Article 3 Articles 1 and 2 shall taken effect from 1 January 1978. Article 4 Member States shall bring into force not later than 12 months after notification of this Directive the laws, regulations or administrative provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Brussels, 30 January 1978. For the Council The President P. DALSAGER